DECISION
The application of the above-named defendant for a review of the sentence of three years, imposed on December 17, 1968, was fully heard ■ and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears proper and sufficiently lenient in that the defendant was convicted on 6 counts of uttering and delivering fraudulent checks, each punishable by imprisonment for not more than 5 years or by a fine of not exceeding S5000, or both, yet received a sentence of but 3 years on each count to run concurrently with eligibility for parole consideration in July, 1969, after being received December 17, 1968, although he has a record of 3 prior felony convictions and 1 parole violation.
SENTENCE. REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Sid G. Stewart.